


Exhibit 10.36B

SECOND AMENDMENT TO BUSINESS LOAN AGREEMENT

This Second Amendment to Business Loan Agreement (the “Amendment”) is made as of
October 27, 2006, between Bank of America, N. A.(“Bank”) and Network Equipment
Technologies, Inc., a Delaware corporation (“Borrower”).

RECITALS

A. Borrower and Bank entered into that certain Business Loan Agreement dated as
of November 29, 2004, as amended by the First Amendment dated as of September
22, 2005 (the “Agreement”).

B. Borrower and Bank desire to further amend certain terms and provisions of the
Agreement as herein provided.

AGREEMENT

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.

2. Amendments. The Agreement is hereby amended as follows:

2.01 In Section 1.2 of the Agreement, the date "October 30, 2007" is substituted
for the date "October 30, 2006."

3. Representations and Warranties. Borrower hereby represents and warrants to
Bank that: (i) no default specified in the Agreement and no event which with
notice or lapse of time or both would become such a default has occurred and is
continuing and has not been previously waived, (ii) the representations and
warranties of Borrower pursuant to the Agreement are true on and as of the date
hereof as if made on and as of said date, (iii) the making and performance by
Borrower of this Amendment have been duly authorized by all necessary action,
and (iv) no consent, approval, authorization, permit or license is required in
connection with the making or performance of the Agreement as amended hereby.

4. Conditions. This Amendment will be effective when the Bank receives the
following items, in form and content acceptable to the Bank.

4.01 This Amendment duly executed by all parties hereto.

4.02 A Consent and Reaffirmation of Guaranty duly executed by NET Federal, Inc.

4.03 Payment of all out-of-pocket expenses, including attorneys’ fees, incurred
by the Bank in connection with the preparation of this Amendment.

5. Effect of Amendment. Except as provided in this Amendment, the Agreement
shall remain in full force and effect and shall be performed by the parties
hereto according to its terms and provisions.

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first above written.

/s/ BANK OF AMERICA, N.A.

/s/ NETWORK EQUIPMENT TECHNOLOGIES, INC.



